*476MEMORANDUM **
Arne Sverre Rodley appeals pro se the district court’s order denying his petition to unseal and disclose grand jury documents and information pursuant to Federal Rules of Criminal Procedure Rule 6. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
The district court denied the petition because Rodley failed to establish the particularized need required for disclosure. See Douglas Oil Co. v. Petrol Stops Northwest, 441 U.S. 211, 222 & n. 12, 99 S.Ct. 1667, 60 L.Ed.2d 156 (1979). We find no abuse of discretion. See id. at 228
AFFIRM.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.